DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated May 21, 2021.

The objection to the specification is overcome as a result of the title of the invention having been amended to be more descriptive.

The objection to claim 12 is overcome as a result of claim 12 having been amended to correct the informality.

As for Applicant’s argument regarding independent claim 1: “It is asserted on page 4 of the Office Action that the high voltage 37 of Guo corresponds to the drive voltage of the claim, but the high voltage 37 is not stored in any part of the circuit shown in FIG.2.” 

Independent claim 15 is in condition for allowance as well since claim 15 contains the same allowable subject matter as claim 1 after making the below Examiner’s Amendment.

Independent claim 17 is in condition for allowance as well since claim 17 contains the same allowable subject matter as claim 1.

The dependent claims are also in condition for allowance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Klein (Reg. No. 33,000) on 8/9/2021.

The application has been amended as follows:

In claim 15:
	A drive method for a pixel circuit, wherein the pixel circuit comprises a gate signal terminal, a data signal terminal, a switch signal terminal and a voltage division control signal terminal, and the pixel circuit further comprises a current source sub-circuit and a voltage divider sub-circuit; wherein the current source sub-circuit being connected to the gate signal terminal, the data signal terminal and the switch signal terminal respectively, and the voltage divider sub-circuit being connected to the voltage division control signal terminal and the current source sub-circuit respectively, the drive method comprising: at a light-emitting stage, providing a light-emitting control signal for the switch signal , wherein prior to the light-emitting stage, the method further comprises: at a data write stage, providing a gate drive signal for the gate signal terminal to stop providing the light-emitting control signal and the voltage division control signal, such that current source sub-circuit in the pixel circuit stores a drive voltage based on a voltage at the data signal terminal.

	Cancel claim 16.

In claim 22:
The method according to claim 15, wherein the equivalent resistance value of the voltage divider sub-circuit is negatively correlated to the drive voltage stored by the current source sub-circuit in the pixel circuit.


Allowable Subject Matter
Claims 1-4, 7-15 and 17-22 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 15, and 17 are allowable over the prior art of record for the reasons stated above.
The dependent claims further limit allowable independent claim 1, 15, or 17, and thus, are also allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626